UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7873



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KITTRELL BERNARD DECATOR; CRAIG LAMONT SCOTT,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-281-K, CR-95-202-K)


Submitted:   March 17, 1998                 Decided:   March 30, 1998


Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kittrell Bernard Decator, Craig Lamont Scott, Appellants Pro Se.
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kittrell B. Decator and Craig L. Scott appeal from the dis-

trict court's order denying their motion filed pursuant to Fed. R.

Civ. P. 12(b)(1), to dismiss their convictions and sentences for

bank robbery, 18 U.S.C.A. § 2113(a) (West Supp. 1997). Appellants

contend that the district court did not have subject matter juris-
diction over their charges. Because their claims are frivolous, we

affirm the district court's dismissal of their motion. We also deny

their motion to place this case in abeyance. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2